Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Atlantic BancGroup, Inc., on Form 10-Q for the period ended March 31, 2009, as filed with the Securities and Exchange Commission (the “Report”), I, David L. Young, Executive Vice President, Chief Financial Officer, and Corporate Secretary of Atlantic BancGroup, Inc., certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the
